Citation Nr: 1532455	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-26 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for diabetic retinopathy.

2.  Entitlement to an initial compensable rating prior to September 9, 2010, and an initial rating greater than 10 percent thereafter, for right side facial cranial nerve impairment.

3.  Entitlement to an initial compensable rating prior to September 9, 2010, and an initial rating greater than 10 percent thereafter, for left side facial cranial nerve impairment.

4.  Entitlement to an initial rating greater than 10 percent for cranial nerve impairment, to include speech and swallowing.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid & attendance/housebound status.

6.  Entitlement to an earlier effective date than February 17, 2011, for service connection for right lower extremity impairment due to Parkinson's disease.

7.  Entitlement to an earlier effective date than February 17, 2011, for service connection for left lower extremity impairment due to Parkinson's disease.

8.  Entitlement to an earlier effective date than February 17, 2011, for service connection for depression due to Parkinson's disease.

9.  Entitlement to an earlier effective date than February 17, 2011, for service connection for gastrointestinal impairment due to Parkinson's disease.

10.  Entitlement to an earlier effective date than February 17, 2011, for service connection for urinary impairment due to Parkinson's disease.

11.  Entitlement to an earlier effective date than February 17, 2011, for service connection for erectile dysfunction due to Parkinson's disease.

12.  Entitlement to an earlier effective date than February 17, 2011, for a 70 percent rating for right upper extremity impairment due to Parkinson's disease.

13.  Entitlement to an earlier effective date than February 17, 2011, for a 60 percent rating for left upper extremity impairment due to Parkinson's disease.

14.  Entitlement to an earlier effective date than February 17, 2011, for SMC based on the loss of use of a creative organ.

15.  Entitlement to an earlier effective date than February 17, 2011, for a grant of Dependents Educational Assistance (DEA) benefits under Chapter 35 of Title 38, United States Code.

16.  Whether a notice of disagreement received on April 26, 2013, was timely filed.

17.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1966, including in the Republic of Vietnam.

This case has a long and complicated procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim of service connection for PTSD.  The Veteran disagreed with this decision in March 2010.  He perfected a timely appeal in June 2010.

This matter also is before the Board on appeal from a June 2011 rating decision in which the RO granted, in pertinent part, the Veteran's claims of service connection for right upper extremity impairment due to Parkinson's disease (PD), assigning a 20 percent rating effective May 20, 1988, a 40 percent rating effective September 9, 2010, and a 70 percent rating effective February 17, 2011, left upper extremity impairment due to PD, assigning a 20 percent rating effective May 20, 1988, a 30 percent rating effective September 9, 2010, and a 60 percent rating effective February 17, 2011, right lower extremity impairment due to PD, assigning a 20 percent rating effective February 17, 2011, depression due to PD, assigning a 30 percent rating effective February 17, 2011, left lower extremity impairment due to PD, assigning a 20 percent rating effective February 17, 2011, cranial nerve impairment to include speech and swallowing due to PD, assigning a 10 percent rating effective September 9, 2010, right side facial cranial nerve impairment due to PD, assigning a 10 percent rating effective September 9, 2010, left side facial cranial nerve impairment due to PD, assigning a 10 percent rating effective September 9, 2010, gastrointestinal impairment due to PD, assigning a zero percent rating effective February 17, 2011, urinary impairment due to PD, assigning a zero percent rating effective February 17, 2011, and for erectile dysfunction due to PD, assigning a zero percent rating effective February 17, 2011.  The RO also granted SMC based on the loss of use of a creative organ effective February 17, 2011, and eligibility for DEA benefits effective February 17, 2011.  This decision was issued to the Veteran and his attorney in July 2011.

The Veteran disagreed with the July 2011 rating decision in a letter date-stamped as received by the RO on July 22, 2011.  In that letter, the Veteran requested an earlier effective date than February 17, 2011, for the grants of service connection for right lower extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, gastrointestinal impairment due to PD, urinary impairment due to PD, and for erectile dysfunction due to PD.  The Veteran also requested an earlier effective date than February 17, 2011, for a 70 percent rating for right upper extremity impairment due to PD and an earlier effective date than February 17, 2011, for a 60 percent rating for left upper extremity impairment due to PD.  The Veteran further requested higher initial ratings for his service-connected right side facial cranial nerve impairment, left side facial cranial nerve impairment, and for cranial nerve impairment, to include speech and swallowing.  The Veteran finally requested an earlier effective date than February 17, 2011, for a grant of SMC based on loss of use of a creative organ and for eligibility for DEA benefits.  He perfected a timely appeal in December 2011.

This matter next is on appeal from an October 2011 rating decision in which the RO denied the Veteran's claim of entitlement to SMC based on aid & attendance/housebound status.  The Veteran disagreed with this decision later in October 2011 with respect to the denial of this claim.  He perfected a timely appeal in December 2011.

A hearing was held at the RO in June 2012 before a Decision Review Officer and a copy of the hearing transcript has been added to the record.

This matter next is on appeal from a March 2013 rating decision in which the RO assigned an earlier effective date of May 20, 1988, for the award of service connection for right side facial cranial nerve impairment and for left side facial cranial nerve impairment.  The RO also assigned separate zero percent ratings effective May 20, 1988 and 10 percent ratings effective September 9, 2010, for each of these disabilities.  The Veteran continued to disagree with the initial ratings assigned for his service-connected right side facial cranial nerve impairment and left side facial cranial nerve impairment.  See also AB v. Brown, 6 Vet. App. 35 (1993). Thus, these issues are as stated on the title page of this decision.

This matter next is on appeal from an April 2013 rating decision in which the RO granted a claim of service connection for diabetic retinopathy, assigning a zero percent rating effective September 14, 2011.  The RO stated that, because the Veteran's diabetic retinopathy was a non-compensable complication of his service-connected diabetes mellitus, a separate compensable rating would not be assigned.  The Veteran disagreed with this decision later in April 2013, seeking an initial compensable rating for his service-connected diabetic retinopathy.  He perfected a timely appeal on this claim in November 2013.

The Board notes that, in a letter dated on April 19, 2013, and date-stamped as received by the RO on April 26, 2013, the Veteran expressed disagreement with the disability ratings assigned for right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, right lower extremity impairment due to PD, left lower extremity impairment due to PD, diabetes mellitus, and for gastrointestinal impairment due to PD in the currently appealed rating decision issued in July 2011.  In response, the RO sent the Veteran a letter dated on July 15, 2013, in which he was notified that his attempted notice of disagreement with the disability ratings for right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, right lower extremity impairment due to PD, left lower extremity impairment due to PD, diabetes mellitus, and for gastrointestinal impairment due to PD was untimely.  See also 38 C.F.R. §§ 19.28, 20.302 (2014).  The Veteran responded with a letter dated on July 19, 2013, and date-stamped as received by the RO on July 22, 2013, in which he disagreed with the RO's determination that his attempted notice of disagreement on April 26, 2013, was untimely.  He perfected a timely appeal on this issue in February 2014.  As such, the Board has consolidated the Veteran's attempted appeal for increased ratings for right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, right lower extremity impairment due to PD, left lower extremity impairment due to PD, diabetes mellitus, and for gastrointestinal impairment due to PD into the single issue of whether the notice of disagreement received on April 26, 2013, was timely filed.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The record indicates that the Veteran has been diagnosed as having depression and service connection is in effect for this disability.  Although the Veteran also has been diagnosed as having a personality disorder, service connection is prohibited for personality disorders.  See 38 C.F.R. § 4.9 (2014).  Thus, the analysis set out in Clemons is not applicable to the Veteran's appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to report for multiple VA examinations scheduled in February and in June 2014 for the purpose of determining the current nature and severity of his service-connected diabetic retinopathy, right side facial cranial nerve impairment, left side facial cranial nerve impairment, and cranial nerve impairment, to include speech and swallowing.

2.  The record evidence shows that the Veteran's service-connected diabetic retinopathy is not compensably disabling at any time during the appeal period.

3.  The record evidence shows that, prior to September 9, 2010, the Veteran's service-connected right side facial cranial nerve impairment is not compensably disabling.

4.  The record evidence shows that, effective September 9, 2010, the Veteran's service-connected right side facial cranial nerve impairment is manifested by, at worst, moderate incomplete paralysis of the seventh cranial nerve.

5.  The record evidence shows that, prior to September 9, 2010, the Veteran's service-connected left side facial cranial nerve impairment is not compensably disabling.

6.  The record evidence shows that, effective September 9, 2010, the Veteran's service-connected left side facial cranial nerve impairment is manifested by, at worst, moderate incomplete paralysis of the seventh cranial nerve.

7.  The record evidence shows that the Veteran's service-connected cranial nerve impairment, to include speech and swallowing, is manifested by, at worst, mild speech changes and difficulty chewing and swallowing.

8.  The record evidence shows that the Veteran is not in need of the regular aid and attendance of another person and is not housebound as a result of his service-connected disabilities.

9.  VA examination on February 17, 2011, reflects that the Veteran's Parkinson's disease (PD) resulted in right upper extremity impairment, left upper extremity impairment, right lower extremity impairment, left lower extremity impairment, depression, gastrointestinal impairment, urinary impairment, and erectile dysfunction, and shows that the Veteran experiences loss of use of a creative organ due to his PD which is totally disabling; this examination report is considered an informal claim for benefits.

10.  In a rating decision dated on June 8, 2011, and issued to the Veteran and his attorney on July 11, 2011, the RO granted, in pertinent part, the Veteran's claims of service connection for right upper extremity impairment due to PD, assigning a 20 percent rating effective May 20, 1988, a 40 percent rating effective September 9, 2010, and a 70 percent rating effective February 17, 2011, left upper extremity impairment due to PD, assigning a 20 percent rating effective May 20, 1988, a 30 percent rating effective September 9, 2010, and a 60 percent rating effective February 17, 2011, right lower extremity impairment due to PD, assigning a 20 percent rating effective February 17, 2011, depression due to PD, assigning a 30 percent rating effective February 17, 2011, left lower extremity impairment due to PD, assigning a 20 percent rating effective February 17, 2011, cranial nerve impairment to include speech and swallowing due to PD, assigning a 10 percent rating effective September 9, 2010, right side facial cranial nerve impairment due to PD, assigning a 10 percent rating effective September 9, 2010, left side facial cranial nerve impairment due to PD, assigning a 10 percent rating effective September 9, 2010, gastrointestinal impairment due to PD, assigning a zero percent rating effective February 17, 2011, urinary impairment due to PD, assigning a zero percent rating effective February 17, 2011, and for erectile dysfunction due to PD, assigning a zero percent rating effective February 17, 2011; the RO also granted SMC based on the loss of use of a creative organ effective February 17, 2011, and eligibility for DEA benefits effective February 17, 2011.

11.  In a letter date-stamped as received by the RO on July 22, 2011, the Veteran requested earlier effective dates for the grants of service connection for right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, right lower extremity impairment due to PD, and for gastrointestinal impairment due to PD, and also requested an earlier effective date for the 70 percent rating assigned for right upper extremity impairment due to PD, and an earlier effective date for the 60 percent rating assigned for left upper extremity impairment due to PD.

12.  There is no evidence dated prior to February 17, 2011, concerning the Veteran's claims of service connection for right lower extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, gastrointestinal impairment due to PD, urinary impairment due to PD, and for erectile dysfunction due to PD.

13.  The record evidence does not indicate that either the Veteran's service-connected right upper extremity impairment due to PD or his service-connected left upper extremity impairment due to PD was manifested by complete paralysis within 1 year prior to February 17, 2011.

14.  The record evidence does not indicate that the Veteran experienced loss of use of a creative organ due to PD within 1 year prior to February 17, 2011.

15.  The record evidence does not indicate that the Veteran's PD and associated disabilities were totally and permanently disabling within 1 year prior to February 17, 2011.

16.  In a letter dated on April 19, 2013, and date-stamped as received by the RO on April 26, 2013, the Veteran disagreed with the disability ratings assigned for his service-connected right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, right lower extremity impairment due to PD, and for gastrointestinal impairment due to PD; this letter was received more than 1 year after the July 2011 rating decision.

17.  The record evidence shows that the Veteran does not experience any current disability due to PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913, Note (1) (2014).

2.  The criteria for an initial compensable rating prior to September 9, 2010, and an initial rating greater than 10 percent thereafter, for right side facial cranial nerve impairment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.124a, DC 8004-8307 (2014).

3.  The criteria for an initial compensable rating prior to September 9, 2010, and an initial rating greater than 10 percent thereafter, for left side facial cranial nerve impairment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.124a, DC 8004-8307 (2014).

4.  The criteria for an initial rating greater than 10 percent for cranial nerve impairment, to include speech and swallowing, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.124a, DC 8004-8310 (2014).

5.  The criteria for special monthly compensation (SMC) based on the need for aid & attendance/housebound status have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2014).

6.  The criteria for an earlier effective date than February 17, 2011, for service connection for right lower extremity impairment due to Parkinson's disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(b)(2)(i) (2014).

7.  The criteria for an earlier effective date than February 17, 2011, for service connection for left lower extremity impairment due to Parkinson's disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(b)(2)(i) (2014).

8.  The criteria for an earlier effective date than February 17, 2011, for service connection for depression due to Parkinson's disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(b)(2)(i) (2014).  

9.  The criteria for an earlier effective date than February 17, 2011, for service connection for gastrointestinal impairment due to Parkinson's disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(b)(2)(i) (2014).

10.  The criteria for an earlier effective date than February 17, 2011, for service connection for urinary impairment due to Parkinson's disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(b)(2)(i) (2014).

11.  The criteria for an earlier effective date than February 17, 2011, for service connection for erectile dysfunction due to Parkinson's disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(b)(2)(i) (2014).

12.  The criteria for an earlier effective date than February 17, 2011, for a 70 percent rating for right upper extremity impairment due to Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o)(2), 4.1, 4.7, 4.124a, DC 8004-8513 (2014).

13.  The criteria for an earlier effective date than February 17, 2011, for a 60 percent rating for left upper extremity impairment due to Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o)(2), 4.1, 4.7, 4.124a, DC 8004-8513 (2014).

14.  The criteria for an earlier effective date than February 17, 2011, for SMC based on the loss of use of a creative organ have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o) (2014).

15.  The criteria for an earlier effective date than February 17, 2011, for a grant of DEA benefits have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o) (2014).

16.  Because a letter date-stamped as received by the RO on April 26, 2013, is not a timely notice of disagreement with the July 2011 rating decision, the appeal for increased ratings for right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, right lower extremity impairment due to PD, left lower extremity impairment due to PD, diabetes mellitus, and for gastrointestinal impairment due to PD must be denied as a matter of law.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.28, 20.302 (2014).

17.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

With respect to the issue of whether the Veteran filed a timely notice of disagreement with the July 2011 rating decision on the disability ratings assigned for right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, right lower extremity impairment due to PD, left lower extremity impairment due to PD, diabetes mellitus, and for gastrointestinal impairment due to PD, the Court has held that where the law, and not the underlying facts or development of the facts, is dispositive, the VCAA is inapplicable.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  As such, the Board finds that the VCAA is inapplicable to this claim.

With respect to the Veteran's service connection claim for PTSD, the Board notes that, in letters issued in December 2009 and in January and August 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of this VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's higher initial rating claims for diabetic retinopathy, right and left side facial cranial nerve impairment, and for cranial nerve impairment, to include speech and swallowing, are "downstream" elements of the AOJ's grant of service connection for these disabilities in the currently appealed rating decision.  The Veteran's earlier effective date claims for right upper extremity impairment, left upper extremity impairment, right lower extremity impairment, depression, left lower extremity impairment, gastrointestinal impairment, urinary impairment, erectile dysfunction, SMC based on the loss of use of a creative organ, and for DEA benefits are "downstream" element of the AOJ's grants of these claims in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted, in December 2009 and in January and August 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete these claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

As will be explained below in greater detail, the evidence does not support assigning earlier effective dates for any of the currently appealed claims.  The evidence also does not support granting higher initial ratings for any of the Veteran's currently appealed service-connected disabilities, SMC due to the loss of a creative organ, or for DEA benefits.  The evidence next does not support granting service connection for PTSD.  The evidence finally does not support a finding that the April 26, 2013, attempted notice of disagreement with the July 2011 rating decision was timely filed.  Because the Veteran was fully informed of the evidence needed to substantiate all of these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  All of the VCAA notice was issued prior to the currently appealed rating decisions; thus, all of this notice was timely.  Because all of the Veteran's currently appealed claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his attorney has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable to this appeal.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard, 4 Vet. App. at 394.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the earlier effective date claims adjudicated in this decision, the Board concludes that there is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to these claims.  
The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed PTSD and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the currently appealed higher initial rating claims, the Board notes that the Veteran, without good cause, failed to report for multiple VA examinations scheduled in February and in June 2014 for the purpose of determining the current nature and severity of his service-connected diabetic retinopathy, right side facial cranial nerve impairment, left side facial cranial nerve impairment, and cranial nerve impairment, to include speech and swallowing.  Neither the Veteran nor his attorney has explained why the Veteran failed to report for these examinations.  Nor have they requested that these examinations be rescheduled.  Current law and regulations provide that, when a Veteran fails to report for VA examination in connection with an original compensation claim, the claim "shall be rated based on the evidence of record."  See 38 C.F.R. §§ 3.655 (a)-(b) (2014).  In this regard, the Board notes that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Thus, the Veteran's higher initial rating claims will be rated on the record evidence.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA. 

Higher Initial Rating Claims

The Veteran contends that his service-connected diabetic retinopathy, right and left side facial cranial nerve impairment, and cranial nerve impairment, to include speech and swallowing, are all more disabling than currently evaluated.  He specifically contends that his vision has worsened significantly, entitling him to a separate compensable rating for diabetic retinopathy.  He also specifically contends that the facial cranial nerves on both sides of his face and the cranial nerves controlling speech and swallowing have been manifested by compensable disability since the dates that he was awarded service connection for each of these cranial nerve impairment disabilities.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

As noted in the Introduction, when the AOJ granted service connection for diabetic retinopathy in the currently appealed rating decision, it notified the Veteran that this disability was being combined with his service-connected diabetes mellitus.  The Veteran's service-connected diabetes mellitus with diabetic retinopathy currently is evaluated as 20 percent disabling effective July 22, 2011, under DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2014).

A 20 percent rating is assigned under DC 7913 for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned under DC 7913 for diabetes mellitus requiring more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  Note (1) to DC 7913 provides that compensable complications of diabetes mellitus should be evaluated separately unless they are part of the diagnostic criteria supporting a 100 percent rating for diabetes mellitus.  Non-compensable complications are considered part of the diabetic process, however.  See 38 C.F.R. § 4.119, DC 7913, Note (1) (2014).

The Veteran's service-connected right side facial cranial nerve impairment and left side facial cranial nerve impairment are each evaluated as zero percent disabling effective May 20, 1988, and as 10 percent disabling effective September 9, 2010, by analogy to 38 C.F.R. § 4.124a, DC 8004-8307 (paralysis agitans-neuritis).  See 38 C.F.R. § 4.124a, DC 8004-8307 (2014).  DC 8004 provides a minimum 30 percent rating for paralysis agitans.  See 38 C.F.R. § 4.124a, DC 8004 (2014).  DC 8307 provides a 10 percent rating for incomplete moderate paralysis of the fifth (trigeminal) cranial nerve.  A 20 percent rating is assigned for severe incomplete paralysis of the fifth (trigeminal) cranial nerve.  A maximum 30 percent rating is assigned for complete paralysis of the fifth (trigeminal) cranial nerve.  See 38 C.F.R. § 4.124a, DC 8307 (2014).

The Veteran's service-connected cranial nerve impairment, to include speech and swallowing, currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.124a, DC 8004-8310 (paralysis agitans-neuritis).  See 38 C.F.R. § 4.124a, DC 8004-8310 (2014).  As noted, DC 8004 provides a minimum 30 percent rating for paralysis agitans.  See 38 C.F.R. § 4.124a, DC 8004 (2014).  DC 8310 provides a 10 percent rating for incomplete moderate paralysis of the tenth (pneumogastric, vagus) cranial nerve.  A 30 percent rating is assigned for incomplete severe paralysis of the tenth (pneumogastric, vagus) cranial nerve.  A maximum 50 percent rating is assigned for complete paralysis of the tenth (pneumogastric, vagus) cranial nerve.  A Note indicates that these ratings are dependent upon the extent of sensory and motor loss of the organs of voice, respiration, pharynx, stomach, and heart.  See 38 C.F.R. § 4.1241a, DC 8310 (2014).

Factual Background

The Veteran's service treatment records show that, at his enlistment physical examination in June 1963, clinical evaluation of the Veteran was normal except for a right forearm scar.  The Veteran denied all relevant pre-service medical history.

On ophthalmologic consultation in July 1965, the Veteran's visual acuity was 20/20 in the right eye and 20/25 in the left eye.  External examination of the eyes was normal.  The diagnosis was compound hyperopic astigmatism.

On outpatient treatment in February 1964, the Veteran complained of an eye ache for the previous 4 days.  His vision was 20/70 without glasses and 20/20 with glasses.  The impression was fatigue.

In September 1964, the Veteran complained of intermittent blurring vision in both eyes.  He reported being hit in the eye "one week ago."  Physical examination showed pupils equal, round, and reactive to light and accommodation, fundi within normal limits, 20/20 vision with glasses, and a left subcorneal hemorrhage.

At his separation physical examination in June 1966, the Veteran denied all relevant in-service medical history.  The Veteran's vision was 20/20 bilaterally with glasses.

The post-service evidence shows that, on VA PTSD examination on September 9, 2010, physical examination noted that the Veteran had bland facie gestures.

On VA Parkinson's Disease Disability Benefits Questionnaire (DBQ) on February 17, 2011, the VA examiner stated that the Veteran experienced moderate stooped posture, balance impairment, and bradykinesia or slowed motion, a mild loss of automatic movements, such as blinking, leading to a fixed gaze and typical Parkinson's facies, mild speech changes and difficulty chewing and swallowing, a severe tremor in all extremities, moderate muscle rigidity in all extremities, mild depression, a partial loss of sense of smell, and mild sleep disturbance due to his service-connected Parkinson's disease (PD).  This examiner also stated that the Veteran had been diagnosed as having PD in 1989.

In an April 2011 addendum to the February 2011 VA PD DBQ, the VA examiner opined that the Veteran's tremors originally noted in 1981 "represent early manifestations of the Parkinson's disease which was ultimately diagnosed in 1989.  Therefore, in retrospect, this Veteran's diagnosis of Parkinson's disease could be dated as far back as 1981, although the clinical syndrome by which the diagnosis was made did not manifest until much later" in approximately 1989.  The rationale for this opinion was a review of the Veteran's claims file and relevant medical literature.  The rationale also was, "It is not uncommon for a significant delay to exist from onset of tremors to the diagnosis of Parkinson's disease.  Reasoning for this is that the clinical presentation often evolves over a period of time ultimately resulting in clinical diagnosis of Parkinson's disease."

On VA eye consult in September 2011, no relevant complaints were noted.  A history of bilateral cataracts and pinguecula was noted.  The Veteran's visual acuity with correction was 20/25+ bilaterally.  Physical examination showed pupils equal, round, and reactive to light and accommodation, full extraocular movements bilaterally, visual fields within normal limits bilaterally, clear lids, lashes, corneas, and conjunctivae bilaterally, deep and quiet anterior chambers bilaterally, and flat and intact irises bilaterally.  The assessment included diabetes mellitus with retinopathy in both eyes.

On VA outpatient treatment in July 2012, the Veteran's complaints included bilateral hand tremor at rest and on any activity, difficulty balancing but no falls, and difficulty swallowing, liquids worse than solids.  A history of a tremor since 1966, worsening since 1986, was noted.  "Since 1986, [he] has been having increasing difficulty with writing, cutting food, [and] holding things."  He currently reported difficulty buttoning his own shirt, eating, tying shoelaces, combing his hair, drinking from a cup, using a spoon, or writing due to his hand tremors.  Physical examination showed a resting and posturokinetic tremor in both hands, right worse than left, truncal tremor, bilateral leg tremor, normal facial expressions, normal cranial nerves, wide stance and gait, decreased right arm swing, mild forward stoop, and bilateral intention tremor finger to nose.  The assessment included resting tremor with presence of vocal and truncal tremor.  The Veteran was started on primidone.  In an addendum to this outpatient treatment note, a VA staff physician stated that the Veteran "has [an] essential tremor, his voice is affected with [a] definite tremor, and it is more than a rest tremor (although there is some rest tremor), and I find no appreciable rigidity or other signs suggestive of Parkinson' disease."

In October 2012, the Veteran complained of worsening tremor on movement "and is especially hindered in eating and writing."  Physical examination showed pupils equal, round, and reactive to light and accommodation, extraocular movements intact, symmetrical facial movements, 5/5 muscle strength throughout, intact sensation to light touch throughout, large amplitude moderate frequency tremor on action, finger to nose with high amplitude intention tremor, narrow based gait, and an inability to walk on toes or tandem walk.  The assessment was tremor worsening since 1966 "initially diagnosed as essential tremor though has more features of cerebellar tremor."  Because the Veteran reported no improvement on primidone, he was tapered off of this medication.

On VA cranial nerve conditions DBQ in December 2012, the Veteran's complaints included difficulty speaking.  Physical examination showed no findings, signs, or symptoms affecting cranial nerves 5, 7, or 9-12 controlling the upper face, eye, and/or forehead, mid-face, lower face, side or mouth and throat, no difficulty chewing, swallowing, or speaking, and normal muscle strength and sensation in cranial nerves 5, 7, 9-12.  The VA examiner stated, "No evidence of slowed, quieter speech or monotone voice.  No drooling.  Speech not slurred.  Voice is strong.  No evidence for difficulty swallowing."

On VA outpatient treatment in February 2013, the Veteran complained that his tremor "is worse on rest and action," worsening balance, and trouble with his activities of daily living "especially cutting food.  [The Veteran] would benefit from additional hours of home health care."  His son had moved in with him "to assist with cooking, driving, grocery shopping."  The Veteran had a home health aide 2 hours a day "a few days a week."  Physical examination showed normal sensation in all cranial nerves, increased tone throughout, resting and shaking action tremor, finger to nose with action tremor, impaired gait, "some freezing nature to gait," and decreased arm swing.  The assessment was "tremor worsening since 1981 initially diagnosed as PD but has more features of essential tremor including vocal tremor.  [The Veteran] has worsened overall since stopping primidone."  The VA clinician restarted the Veteran on primidone 50 mg every night.  This clinician also stated that the Veteran "requires help with cooking, cleaning, and bathing."

On VA outpatient treatment in November 2013, the Veteran's complaints included his right eye becoming "very cloudy and he is here to see a specialist to have his cataract removed."  The Veteran's visual acuity with correction was 20/70 in the right eye and 20/20 in the left eye.  Physical examination showed pupils equal, round, and reactive to light and accommodation, full extraocular movements bilaterally, visual fields within normal limits bilaterally, clear lids, lashes, corneas, and conjunctivae, and deep and quiet anterior chambers bilaterally.  The assessment included diabetes mellitus with retinopathy in both eyes.

As noted elsewhere, the Veteran failed to report for VA cranial nerves and eye examinations scheduled in February 2014.  He subsequently failed to report for VA eye examinations in March and in June 2014.

On VA cranial nerve conditions DBQ in March 2014, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the seventh cranial nerve was affected by the Veteran's "Parkinson's Like Syndrome."  The Veteran had difficulty with facial expression due to the seventh cranial nerve impairment.  Physical examination showed mild incomplete paralysis of the seventh cranial nerve (muscles of facial expression), normal cranial nerves 5, 9, 11, and 12, normal sensation in the upper face and forehead, decreased sensation in the mid-face bilaterally (fifth cranial nerve), normal sensation in the lower face, and moderate incomplete paralysis of the seventh cranial nerve bilaterally.  The VA examiner concluded that there was some impairment of the seventh cranial nerve.  The diagnosis was seventh cranial nerve palsy.

In a May 2014 addendum to the March 2014 VA cranial nerve conditions DBQ, the VA examiner stated that the notation of decreased sensation in the mid-face bilaterally (fifth cranial nerve) was a typographical error.  This examiner also stated that only the seventh cranial nerve was affected by the Veteran's PD.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for diabetic retinopathy.  The Veteran contends that this disability is more disabling than currently evaluated.  The record evidence does not support these assertions.  It shows instead that, although the Veteran's service-connected diabetes mellitus includes the complication of retinopathy in both eyes, his diabetic retinopathy is not compensably disabling at any time during the appeal period.  As noted elsewhere, the Rating Schedule provides that non-compensable complications of diabetes mellitus will not be evaluated separately but will be included in the disability rating assigned for service-connected diabetes mellitus because they are considered part of the diabetic process.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  The record evidence indicates that, on VA eye consult in September 2011, no relevant complaints were noted.  The Veteran's visual acuity with correction was 20/25+ (or within normal limits) bilaterally.  Physical examination of the Veteran's eyes also was unremarkable.  The assessment included diabetes mellitus with retinopathy in both eyes.  Although the Veteran's visual acuity had worsened to 20/70 on subsequent VA outpatient treatment in November 2013, physical examination of the eyes and the assessment were unchanged.  As also noted elsewhere, the Veteran failed to report for subsequent VA eye examinations scheduled in February, March, and June 2014.   Neither the Veteran nor his attorney have provided good cause for his failure to report for multiple VA eye examinations.  See 38 C.F.R. § 3.655(a)-(b).  And evidence which was expected to be obtained at these examinations could not be obtained.  The evidence does not indicate that the Veteran's diabetic retinopathy has been compensably disabling at any time during the appeal period such that an initial compensable rating is warranted.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for diabetic retinopathy.  Thus, the Board finds that the criteria for an initial compensable rating for diabetic retinopathy are not met.

The Board next finds that the preponderance of the evidence is against assigning initial compensable ratings prior to September 9, 2010, and initial ratings greater than 10 percent thereafter, for right side facial cranial nerve impairment and for left side cranial nerve impairment.  The Veteran contends that these disabilities are both more disabling than currently evaluated and his facial nerves are severely impaired.  The record evidence does not support these assertions.  It shows instead that, prior to September 9, 2010, the Veteran's service-connected right side facial cranial nerve impairment and service-connected left side cranial nerve impairment were not compensably disabling.  The evidence does not indicate that the Veteran complained of or was treated for either of these service-connected disabilities prior to VA PTSD examination on September 9, 2010, when it was noted that he had bland facie gestures.  Subsequent VA examination in February 2011 noted that these bland facie gestures were typical Parkinson's facies which is defined as a stolid masklike expression of the face with infrequent blinking, pathognomonic of parkinsonism.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 667 (30th ed. 2003).  The Veteran also has not identified or submitted any evidence demonstrating that he experienced compensable disability prior to September 9, 2010, as a result of his service-connected right side facial cranial nerve impairment or service-connected left side facial cranial nerve impairment.  Thus, the Board finds that the criteria for an initial compensable rating prior to September 9, 2010, for right side facial cranial nerve impairment and for left side facial cranial nerve impairment have not been met.

The Veteran also is not entitled to an initial rating greater than 10 percent effective September 9, 2010, for either his service-connected right side facial cranial nerve impairment or his service-connected left side facial cranial nerve impairment.  As noted above, bland facie gestures typical of Parkinson's disease (PD) were noted on VA examination on September 9, 2010.  Subsequent VA PD DBQ in February 2011 documented a mild loss of automatic movements, such as blinking, leading to a fixed gaze, typical Parkinson's facies, and mild speech changes and difficulty chewing and swallowing due to the Veteran's service-connected PD.  VA outpatient treatment in July 2012 showed normal facial expressions and cranial nerves.  VA cranial nerve conditions DBQ in December 2012 showed no findings, signs, or symptoms affecting cranial nerves 5, 7, or 9-12 which control the upper face, eye, and/or forehead, mid-face, and lower face, and normal muscle strength and sensation in cranial nerves 5, 7, 9-12.  VA outpatient treatment in February 2013 again showed normal sensation in all cranial nerves.  On VA cranial nerve conditions DBQ in March 2014, the VA examiner stated that the seventh cranial nerve was affected by the Veteran's "Parkinson's Like Syndrome."  This examiner also stated that the Veteran had difficulty with facial expression due to the seventh cranial nerve impairment.  Physical examination in March 2014 showed mild incomplete paralysis of the seventh cranial nerve (muscles of facial expression), normal cranial nerves 5, 9, 11, and 12, normal sensation in the upper face and forehead, decreased sensation in the mid-face bilaterally (fifth cranial nerve), normal sensation in the lower face, and moderate incomplete paralysis of the seventh cranial nerve bilaterally.  The VA examiner concluded that there was some impairment of the seventh cranial nerve.  The diagnosis was seventh cranial nerve palsy.  The record evidence suggests that, since September 9, 2010, the Veteran has experienced, at worst, moderate incomplete paralysis of the seventh (facial) cranial nerve on both sides of his face (i.e., a 10 percent rating under DC 8004-8307).  See 38 C.F.R. § 4.124a, DC 8004-8307 (2014).  The Veteran has not identified or submitted any evidence, to include a medical nexus, which demonstrates that he experiences at least incomplete severe paralysis of the seventh (facial) cranial nerve (i.e., a 20 percent rating under DC 8004-8307) such that a disability rating greater than 10 percent is warranted for either the Veteran's service-connected right side facial cranial nerve impairment or for his service-connected left side facial cranial nerve impairment.  Thus, the Board finds that the criteria for initial compensable ratings prior to September 9, 2010, and initial ratings greater than 10 percent thereafter, for right side facial cranial nerve impairment and for left side facial cranial nerve impairment have not been met.

The Board next finds that the preponderance of the evidence is against assigning an initial compensable rating for the Veteran's service-connected cranial nerve impairment, to include speech and swallowing.  The Veteran has asserted that this disability had worsened and significantly impairs his speech and swallowing.  The record evidence does not support the Veteran's assertions.  For example, VA PD DBQ in February 2011 showed that the Veteran experienced only mild speech changes and difficulty chewing and swallowing due to his service-connected PD.  On VA cranial nerve conditions DBQ in December 2012, although the Veteran's complaints included difficulty speaking, physical examination showed no difficulty chewing, swallowing, or speaking.  The VA examiner stated, "No evidence of slowed, quieter speech or monotone voice.  No drooling.  Speech not slurred.  Voice is strong.  No evidence for difficulty swallowing."  Following VA outpatient treatment in February 2013, a VA clinician noted that the Veteran's essential tremors included a vocal tremor.  The March 2014 VA examiner specifically concluded that only the seventh (facial) cranial nerve affecting the facial muscles was impacted by the Veteran's service-connected PD.  The record evidence does not indicate that the Veteran experiences at least severe incomplete paralysis of the tenth cranial nerve (i.e., a 30 percent rating under DC 8004-8310) such that an initial rating greater than 10 percent for service-connected cranial nerve impairment, to include speech and swallowing, is warranted.  See 38 C.F.R. § 4.124a, DC 8004-8310 (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 10 percent for cranial nerve impairment, to include speech and swallowing.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent for cranial nerve impairment, to include speech and swallowing, are not met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected diabetic retinopathy, right side facial cranial nerve impairment, left side facial cranial nerve impairment, or his cranial nerve impairment, to include speech and swallowing.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected diabetic retinopathy, right side and left side facial cranial nerve impairment, and cranial nerve impairment, to include speech and swallowing, are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities.  This is especially true because the zero percent ratings assigned for the Veteran's diabetic retinopathy contemplates that this disability is part of the diabetic process and is not compensable except as part of his service-connected diabetes mellitus.  The zero percent ratings assigned for the Veteran's right side and left side facial cranial nerve impairment prior to September 9, 2010, also contemplate no compensable disability.  This is also especially true because the 10 percent ratings assigned for the Veteran's right side and left side facial cranial nerve impairment effective September 9, 2010, and the 10 percent rating assigned for the Veteran's cranial nerve impairment, to include speech and swallowing, all contemplate moderate disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been retired throughout the pendency of this appeal as he reported on VA examination in September 2010 that he had retired in 2008 because he was eligible to retire by age or duration of work.  The Veteran also has not been hospitalized for treatment of any of these service-connected disabilities during the pendency of this appeal.  And, as noted elsewhere, the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings under Johnson because the symptomatology associated with each of these disabilities is contemplated within the currently assigned disability ratings.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

SMC Based on Aid & Attendance/Housebound Status

The Veteran contends that he is entitled to special monthly compensation based on the need for aid & attendance/housebound status.  He specifically contends that his service-connected disabilities require him to seek the aid & attendance of another person on a daily basis.

Laws and Regulations

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2012). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:  (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance. 38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to special monthly compensation based on the need for aid & attendance/housebound status.  The Veteran essentially contends that his service-connected disabilities are so disabling that he requires the regular aid & attendance of another person.  The record evidence does not support his assertions, however.  It shows instead that the Veteran does not require the aid & attendance of another person and is not housebound as a result of his service-connected disabilities.  The Board notes initially that service connection currently is in effect for right upper extremity impairment due to PD, evaluated as 70 percent disabling effective February 17, 2011, coronary artery disease, evaluated as 60 percent disabling effective December 21, 2009, left upper extremity impairment due to PD, evaluated as 60 percent disabling effective February 17, 2011, right lower extremity impairment due to PD, evaluated as 20 percent disabling effective February 17, 2011, depression due to PD, evaluated as 30 percent disabling effective February 17, 2011, left lower extremity impairment due to PD, evaluated as 20 percent disabling effective February 17, 2011, diabetes mellitus, evaluated as 20 percent disabling effective July 22, 2011, tinnitus, evaluated as 10 percent disabling effective December 21, 2009, cranial nerve impairment, to include speech and swallowing, due to PD, evaluated as 10 percent disabling effective September 9, 2010, right side facial cranial nerve impairment due to PD, evaluated as 10 percent disabling effective September 9, 2010, left side facial cranial nerve impairment due to PD, evaluated as 10 percent disabling effective September 9, 2010, a scar of the face, nose, and eyebrows, evaluated as zero percent disabling effective June 12, 1975, bilateral hearing loss, evaluated as zero percent disabling effective December 21, 2009, smell impairment due to PD, evaluated as zero percent disabling effective February 17, 2011, and for gastrointestinal impairment due to PD, urinary impairment due to PD, and erectile dysfunction due to PD, each evaluated as zero percent rating effective February 17, 2011.  The Veteran's combined disability evaluation for compensation is 100 percent effective February 17, 2011.  The Veteran also is in receipt of SMC based on the loss of use of a creative organ effective February 17, 2011.  

The Veteran testified at his June 2012 RO hearing that it was hard for him to brush his teeth although he used an electric toothbrush and it was hard for him to part his hair correctly although he still combed his hair.  See RO hearing transcript dated June 5, 2012, at pp. 4.  He also testified that it was hard for him to pore coffee in the morning although he could warm up coffee using a microwave if someone else had made it for him the night before.  Id.  He testified further that he was able to dress himself although he could no longer button his shirts and could drink liquids out of a cup if the cup had a lid and a straw.  Id., at pp. 4-5.  It was getting harder for him to tie shoes and he "sometimes" made his own meals.  Id., at pp. 5.  He was able to do his own laundry although he had friends do other household chores for him 3 times a week.  Id., at pp. 6.  He only drove his car locally and not out of town.  Id., at pp. 7.  He was able to bathe himself.  Id., at pp. 7-8.  T.W., a friend of the Veteran, testified that she occasionally helped the Veteran with his meals and another friend helped him with household chores.  Id., at pp. 8-11.  The Veteran then testified that his adult son visited him daily at his home and prepared his meals for him if he hadn't eaten yet.  Id., at pp. 16-17.  He also testified that he exercised daily with a personal trainer.  Id., at pp. 18-19.  

As noted elsewhere, the Veteran has submitted numerous lay statements in support of his appeal - all of which are to the effect that his service-connected disabilities are totally disabling and require him to seek the aid & attendance of another person on a daily basis.  For example, the Veteran's son asserted in a July 2012 statement that his father always had needed help preparing his meals.  The Veteran "is unable to fix things around his house, change a light bulb, do his laundry or change the oil in his car.  He wears a hat constantly because he is unable to comb his own hair, he can't shave, put on deodorant or replace the toilet paper on the roll."  The Veteran's son also stated that the Veteran could not "drink from a glass without a straw and even then he can't hold the glass otherwise it spills or breaks."  In a different lay statement submitted in July 2012, L.R. stated:

I have known [the Veteran] for 15 years.  In that time, I have watched his tremors get progressively worse.  He is now at the point where even using utensils to eat with [sic] is becoming an ordeal.  I believe that not only would [the Veteran] benefit from in-home assistance, he could not get along without it plain + simple [sic].  For his own safety to his continuing independence, [the Veteran] requires in-home assistance to help [with] the cooking + cleaning and other daily chores that, because of his tremors, he is unable to perform.

On VA examination for housebound status or permanent need for regular aid and attendance in July 2012, the Veteran complained of PD "with increased difficulty on use of upper extremities."  He travelled via a private automobile on his own to the examination.  He was not hospitalized.  The Veteran reported "difficulty dressing and feeding himself.  Eats most of his meals with support [of] friends who help him to eat.  Lower extremities tire easily."  The VA examiner stated that the "Veteran's limitations are due to his Parkinson's disease."  This examiner also stated that the Veteran was "socially active" and met people twice a day for meals at breakfast and dinner.  The Veteran's nutrition was "good" and "adequate."  The Veteran lived alone.  Physical examination showed he was clean, neat, alert, in no acute distress, a marked tremor of the upper extremities, right greater than left, ambulating with a shuffling gait, and no restrictions to the spine or neck.  The Veteran had the ability to walk 1-2 blocks without the assistance of another person and could leave his home as often "as [he] desires."  The Veteran used no assistive devices.  The Veteran reported that he could use some assistance at home 2-3 times a week.  The VA examiner concluded that the Veteran did not need daily skilled services.  The diagnoses were PD, diabetes mellitus, and high blood pressure.

The record evidence shows that the Veteran does not require the regular aid and attendance of another person in performing his activities of daily living, to include dressing and undressing himself, feeding himself, or attending to the wants of nature.  The Veteran testified in June 2012 that he was able to drive on his own, even though he did not drive out of town, and he could warm up coffee using a microwave if someone else had made it for him the night before.  He also testified that, although it was getting harder for him to tie shoes, he "sometimes" made his own meals.  He also was able to do his own laundry although he had friends do other household chores for him 3 times a week.  He was able to bathe himself and he exercised daily with a personal trainer.  The Veteran subsequently reported on VA examination in July 2012 that, although he had "difficulty dressing and feeding himself," he also was "socially active" and met friends for meals twice a day.  The VA examiner noted that the Veteran's nutrition was "good" and "adequate."  This examiner also noted that the Veteran had the ability to walk 1-2 blocks without the assistance of another person and could leave his home as often "as [he] desires."  The VA examiner concluded that the Veteran did not need daily skilled services.  The findings on VA examination in July 2012 are in accord with the lay statements from the Veteran's son and L.R. which are to the effect that the Veteran needs some assistance but is not so helpless as to require the regular aid and attendance of another person or unable to complete his activities of daily living without such assistance as a consequence of his service-connected disabilities.  In summary, because none of the criteria enumerated in 38 C.F.R. § 3.352(a) are met, the Board finds that special monthly compensation based on the need for the regular aid and attendance of another person is not warranted.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).

Earlier Effective Date Claims

The Veteran contends that he is entitled to an earlier effective date than February 17, 2011, for a grant of service connection for right lower extremity impairment, left lower extremity impairment, gastrointestinal impairment, urinary impairment, and erectile dysfunction, each due to Parkinson's disease (PD).  He also contends that he is entitled to an earlier effective date than February 17, 2011, for a 70 percent rating for service-connected right upper extremity impairment due to PD, a 60 percent rating for service-connected left upper extremity impairment due to PD.  He further contends that he is entitled to an earlier effective date than February 17, 2011, for SMC based on the loss of use of a creative organ and for an award of DEA benefits.  He specifically contends that, because he began experiencing tremors in the 1980's that later were diagnosed as PD, and because each of these service-connected disabilities is due to PD, he is entitled to an effective date of at least 1988 or 1986 for the grant of service connection for each of these disabilities.  He also specifically contends that, because his service-connected PD caused or contributed to his loss of use of a creative organ, and because he began experiencing tremors (later diagnosed as PD) in the 1980's, he also is entitled to an effective date of at least 1988 or 1986 for his award of SMC based on the loss of use of a creative organ.  He finally contends that, because his service-connected right upper extremity impairment and left upper extremity impairment have been severely disabling since he first experienced tremors in the 1980's, he is entitled to an earlier effective date of at least 1988 or 1986 for the 70 percent and 60 percent ratings assigned for each of these disabilities, respectively, and for the award of DEA benefits.


Laws and Regulations 

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, then the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello, 3 Vet. App. at 196.

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. VA's General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

Factual Background and Analysis - Earlier Effective Date for Service Connection

The Board finds that the preponderance of the evidence is against granting the Veteran's claims for an earlier effective date than February 17, 2011, for the grant of service connection for right lower extremity impairment due to PD, left lower extremity impairment due to PD, depression due to PD, gastrointestinal impairment due to PD, urinary impairment due to PD, and erectile dysfunction due to PD.  Although his argument is not a model of clarity, it appears that the Veteran essentially contends that he is entitled to an earlier effective date than February 17, 2011, for the grant of service connection for each of these disabilities because he was treated for PD (which he characterized as "tremors") for many years and because his PD subsequently led to his developing the other currently appealed service-connected disabilities.  The record evidence does not support the Veteran's assertions.  It shows instead that, on VA examination on February 17, 2011, the Veteran's PD resulted in right upper extremity impairment, left upper extremity impairment, right lower extremity impairment, left lower extremity impairment, depression, gastrointestinal impairment, urinary impairment, and erectile dysfunction.  The RO properly considered this examination report as an informal claim for benefits for each of these disabilities attributable to the Veteran's PD.  See 38 C.F.R. § 3.157.  As the RO noted in the currently appealed rating decision, the Veteran's PD was related to active service on a presumptive service connection basis due to his conceded in-service herbicide exposure while on active service in Vietnam.

There is no evidence dated prior to February 17, 2011, concerning the Veteran's claims of service connection for right lower extremity impairment due to PD, left lower extremity impairment due to PD, depression due to PD, gastrointestinal impairment due to PD, urinary impairment due to PD, or erectile dysfunction due to PD in the claims file.  The Board acknowledges in this regard that there are multiple lay statements submitted by the Veteran and his attorney in support of his currently appealed claims, all of which are to the effect that the Veteran has experienced tremors (or PD) for many years.  None of this evidence indicates an intent by the Veteran to file service connection claims for right lower extremity impairment, depression, left lower extremity impairment, right lower extremity impairment, left lower extremity impairment, depression, gastrointestinal impairment, urinary impairment, or erectile dysfunction, however.  Most of these statements also were not submitted by the Veteran until after February 17, 2011.

The Board finds it highly significant that, when the Veteran filed multiple service connection claims for a bilateral knee disability, a right wrist injury, a facial scar, an acquired psychiatric disability (which he characterized as a "nervous condition resulting in excessive use of alcohol and drugs"), a bilateral foot disability (which he characterized as "fungus of feet"), and for a respiratory disability (which he characterized as "pleurisy") in June 1975, several years after his service separation, the Veteran did not file a claim of service connection for PD or any disabilities associated with PD (or tremors).  He did not perfect a timely appeal on his service connection claim for a bilateral knee disability after the AOJ issued a Statement of the Case on this issue in July 1976.  The Board also finds it highly significant that, when he filed a service connection claim for "tremors" in May 1988, he did not file a claim of service connection for any disabilities associated with his "tremors" (later diagnosed as PD).

The Board finally observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  In this case, the date of the Veteran's informal claims of service connection for right lower extremity impairment due to PD, left lower extremity impairment due to PD, depression due to PD, gastrointestinal impairment due to PD, urinary impairment due to PD, and for erectile dysfunction due to PD is February 17, 2011, the date when his entitlement to service connection arose as a result of VA examination on that date demonstrating an etiological relationship between these disabilities and the Veteran's PD (which was related to active service on a presumptive basis due to his conceded in-service herbicide exposure while in Vietnam).  There is no correspondence or any other evidence dated prior to February 17, 2011, concerning these claims in the claims file.  In summary, the Board finds that the criteria for an effective date earlier than February 17, 2011, for the grant of service connection for right lower extremity impairment due to PD, left lower extremity impairment due to PD, depression due to PD, gastrointestinal impairment due to PD, urinary impairment due to PD, and for erectile dysfunction due to PD have not been met.

Factual Background and Analysis - Earlier Effective Date for Disability Ratings

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims for an earlier effective date than February 17, 2011, for a 70 percent rating for right upper extremity impairment due to PD and for a 60 percent rating for left upper extremity impairment due to PD.  The Veteran contends that both of these disabilities have been significantly disabling since he first began experiencing PD (which he characterized as "tremors") in the late 1980's and he is entitled to an earlier effective date for these disability ratings on that basis.  The record evidence does not support his assertions, however.  It shows instead that, the Veteran's service-connected right upper extremity impairment due to PD and his service-connected left upper extremity impairment due to PD were not manifested by severe incomplete paralysis (i.e., a 70 percent rating under DC 8513 for the right (major) side and a 60 percent rating under DC 8513 for the left (minor) side) prior to VA examination on February 17, 2011.  See 38 C.F.R. § 4.124a, DC 8004-8513 (2014).  It is undisputed that the Veteran is right-handed so his right upper extremity is the major (or dominant) side.  

A review of an outpatient treatment record dated in December 1981 but not received by VA until August 1988 indicates that the Veteran complained that "[h]is hands and arms seem to tremor, particularly his left arm" when seen in December 1981.  At that time, the clinician who saw the Veteran stated that these tremors were " a mild resting tremor really, increased only slightly with intension [sic] or physical strain."

On VA Agent Orange Registry examination in September 1988, the Veteran's complaints included a tremor of the upper extremities.  The Veteran stated that his tremors were "nearly constant when awake" but did not interrupt his sleep.  His tremors interfered with writing and fine motor coordination.  Physical examination showed a fine tremor of the upper extremities "more prominent with intention, not present at resting."  The diagnosis was benign essential tremor.

On VA neurological consult later in September 1988, the VA clinician stated:

While [the Veteran's] appendicular coordination, as tested by finger-to-nose and heel-to-shin, is normal, I should report that he does have a tremor and he has an action tremor.  He has a similar tremor at the same frequency when he holds out his hands in front of him with the fingers spread and he has a tremor when he holds his index finger about an inch from his nose.

The impressions included a benign essential tremor.

On VA PTSD examination on September 9, 2010, the VA examiner noted that the Veteran had been diagnosed as having a "benign essential tremor of both arms and hands."  Physical examination showed that these tremors were "pronounced" in both of his arms.  

VA PD DBQ on February 17, 2011, noted the presence of a severe tremor of the Veteran's bilateral upper extremities.

As noted above, the general rule is that the effective date of an increased rating is no earlier than the date the claim is received, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1).  The exception is if there is factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  See also 38 U.S.C.A. 5110(b)(2); Harper, 10 Vet. App. at 125; and VAOPGCPREC 12-98.  The Board has reviewed the available treatment records dated in the year prior to February 17, 2011, and finds that there was a factually ascertainable increase in disability on September 9, 2010, when his tremors of the bilateral upper extremities were "pronounced" or moderately disabling.  These findings of moderate disability on VA examination on September 9, 2010, supported the assignment of separate ratings of 40 percent for the right (major) upper extremity due to PD and 30 percent for the left (minor) upper extremity due to PD under DC 8004-8513 as of that date.  See 38 C.F.R. § 4.124a, DC 8004-8513.  The evidence does not indicate the presence of severe incomplete paralysis (i.e., a 70 percent rating for right upper extremity impairment due to PD and a 60 percent rating for left upper extremity impairment due to PD) prior to VA examination on February 17, 2011, however, such that an earlier effective date is warranted for either of these disability ratings.  The findings of severe disability on VA examination on February 17, 2011, supported the assignment of a 70 percent rating for service-connected right upper extremity impairment due to PD and a 60 percent rating for service-connected left upper extremity impairment due to PD, both effective on that date.  The Board notes that staged ratings reflecting the presence of moderate disability effective September 9, 2010, and severe disability effective February 17, 2011, already are in effect for the Veteran's service-connected right upper extremity impairment due to PD and his service-connected left upper extremity impairment due to PD.  The Veteran has not identified or submitted any evidence demonstrating his entitlement to an earlier effective date than February 17, 2011, for the 70 percent rating for service-connected right upper extremity impairment due to PD or for the 60 percent rating for service-connected left upper extremity impairment due to PD.  Thus, the Board finds that the criteria for an earlier effective date than February 17, 2011, for the 70 percent rating for right upper extremity impairment due to PD or for the 60 percent rating for left upper extremity impairment due to PD have not been met.

Factual Background and Analysis - Earlier Effective Date for SMC and DEA 

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims for an earlier effective date than February 17, 2011, for an award of SMC based on the loss of use of a creative organ and for DEA benefits.  The Veteran contends that, because his PD resulted in the loss of use of a creative organ for many years prior to his award of service connection for PD and multiple other disabilities associated with PD, he is entitled to an earlier effective date for his award of SMC based on the loss of use of a creative organ.   The Veteran also contends that, because he experienced total disability due to his service-connected disabilities for many years prior to February 17, 2011, he is entitled to an earlier effective date for his award of DEA benefits.  The record evidence does not support the Veteran's assertions concerning his entitlement to an earlier effective date for SMC or DEA benefits.  It shows instead that, on VA examination on February 17, 2011, the Veteran's PD resulted in the loss of use of a creative organ and his disability due to his presumptively service-connected PD (based on conceded in-service herbicide exposure) and other associated service-connected disabilities due to PD was totally and permanently disabling.  As noted elsewhere, the February 17, 2011, VA examination report was interpreted correctly by the AOJ as an informal claim for benefits.  See 38 C.F.R. §§ 3.155, 3.157. 

The Board notes in this regard that the effective date of an award or SMC based on the loss of use of a creative organ or an award of DEA benefits is no earlier than the date the claim is received, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In this case, the record evidence does not indicate that the Veteran expressed any intent to file a claim for SMC based on the loss of use of a creative organ or a claim for DEA benefits prior to February 17, 2011.  As noted elsewhere, a review of the Veteran's claims file indicates that, prior to February 17, 2011, he corresponded with VA regarding a variety of other service connection claims but did not mention that he experienced loss of use of a creative organ, even when he discussed his PD in correspondence with VA.  As also noted elsewhere, the multiple lay statements submitted to VA in support of his appeal prior to February 17, 2011, are to the effect that he experienced "tremors" (subsequently diagnosed as PD) for many years.  None of these statements indicated that the Veteran experienced any loss of use of a creative organ or total and permanent disability due to PD and its associated disabilities.  The record evidence also does not suggest that the Veteran's PD and the disabilities associated with PD were more than mildly or moderately disabling prior to the findings of severe tremors of the bilateral upper extremities on VA examination on February 17, 2011 (as discussed above).  In other words, the evidence does not suggest that the Veteran experienced total and permanent disability as a result of his service-connected PD and its residual (or associated) disabilities prior to VA examination on February 17, 2011.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an earlier effective date for SMC based on the loss of use of a creative organ or for DEA benefits.  In summary, the Board finds that the criteria for an earlier effective date than February 17, 2011, for an award of SMC based on the loss of use of a creative organ or for an award of DEA benefits have not been met.

Timeliness of Attempted Notice of Disagreement Received on April 26, 2013

The Veteran contends that correspondence dated on April 19, 2013, and date-stamped as received by VA on April 26, 2013, constituted a valid Notice of Disagreement (NOD) with the currently appealed rating decision issued in July 2011 on the issues of entitlement to increased ratings for his service-connected right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, right lower extremity impairment due to PD, and for gastrointestinal impairment due to PD.  He also contends that, because he submitted a valid NOD on these claims, the AOJ should issue a Statement of the Case addressing them.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Laws and Regulations

In general, an NOD with a determination by the agency of original jurisdiction (in this case, the AOJ or RO) must be filed within 1 year from the date that the determination was mailed to the Veteran.  Otherwise, that determination becomes final.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against finding that the Veteran's attempted notice of disagreement with the disability ratings assigned for right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, right lower extremity impairment due to PD, and for gastrointestinal impairment due to PD in the July 2011 rating decision was timely filed.  The Veteran contends that he timely disagreed with the disability ratings assigned for these service-connected disabilities in the July 2011 rating decision when he submitted a letter dated on April 19, 2013, and date-stamped as received by VA on April 26, 2013.  The Board disagrees.

As noted elsewhere, in the July 2011 rating decision, the RO granted, in pertinent part, the Veteran's claims of service connection for right upper extremity impairment due to PD, assigning a 20 percent rating effective May 20, 1988, a 40 percent rating effective September 9, 2010, and a 70 percent rating effective February 17, 2011, left upper extremity impairment due to PD, assigning a 20 percent rating effective May 20, 1988, a 30 percent rating effective September 9, 2010, and a 60 percent rating effective February 17, 2011, right lower extremity impairment due to PD, assigning a 20 percent rating effective February 17, 2011, depression due to PD, assigning a 30 percent rating effective February 17, 2011, left lower extremity impairment due to PD, assigning a 20 percent rating effective February 17, 2011, and for gastrointestinal impairment due to PD, assigning a zero percent rating effective February 17, 2011.  

As also noted elsewhere, in a letter date-stamped as received by the RO on July 22, 2011, the Veteran requested earlier effective dates for the grants of service connection for right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, right lower extremity impairment due to PD, and for gastrointestinal impairment due to PD. This letter cannot be construed reasonably as a request for increased ratings for any of these disabilities, however.  (Emphasis added).  After the RO promulgated an SOC on the earlier effective date claims in December 2011, the Veteran perfected a timely appeal on those claims later that same month (adjudicated above).

In a letter dated on April 19, 2013, and date-stamped as received by the RO on April 26, 2013, the Veteran disagreed with the disability ratings assigned for his service-connected right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, right lower extremity impairment due to PD, and for gastrointestinal impairment due to PD.  

The RO responded by sending a letter dated on July 15, 2013, to the Veteran and his attorney advising them that his April 2013 letter was an untimely NOD with the July 2011 rating decision which assigned disability ratings for his service-connected right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, right lower extremity impairment due to PD, and for gastrointestinal impairment due to PD.

The Veteran responded by submitting a letter dated on July 19, 2013, and date-stamped as received by the RO on July 22, 2013, in which he disagreed with the RO's determination that his April 2013 letter was an untimely NOD with the July 2011 rating decision.  The Veteran asserted, "This Notice of Disagreement represents ongoing issues not resolved by rating action or issuance of a Statement of the Case or Supplemental Statement of the Case.  I contend that these are unresolved issues subject to continuing appeal."

It is undisputed that the Veteran's April 26, 2013, letter, in which he disagreed with the disability ratings assigned for his service-connected right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, right lower extremity impairment due to PD, and for gastrointestinal impairment due to PD was not received by VA within 1 year of the July 2011 rating decision.  Despite the Veteran's strenuous assertions to the contrary, the fact remains that he did not submit an NOD on the issues of increased ratings for service-connected right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, right lower extremity impairment due to PD, and for gastrointestinal impairment due to PD until more than 1 year after the July 2011 rating decision was issued by the RO.  The Veteran also did not submit any relevant statements within 1 year of the July 2011 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b) with respect to the disability ratings assigned for service-connected right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, right lower extremity impairment due to PD, and for gastrointestinal impairment due to PD.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The RO correctly determined in the currently appealed administrative decision issued in July 2013 that the Veteran's NOD with the disability ratings assigned for service-connected right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, right lower extremity impairment due to PD, and for gastrointestinal impairment due to PD was untimely filed because it was received more than 1 year after the original decision that the Veteran sought to appeal.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  The Board agrees with the RO's determination and finds that the Veteran's argument to the contrary is without legal merit.

The legal criteria governing the time limits for initiating an appeal of a determination by the AOJ or RO are clear.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  It also is clear that the Veteran is attempting to initiate an appeal of an adverse determination by the RO concerning the disability ratings assigned for service-connected right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, right lower extremity impairment due to PD, and for gastrointestinal impairment due to PD well outside these clear time limits.  In this regard, the Board again notes that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood, 1 Vet. App. at 193.   In summary, the Board finds that, because the law, and not the evidence, is dispositive of this claim, it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for PTSD

The Veteran finally contends that he incurred PTSD during active service.  He specifically contends that several in-service stressors which occurred while he was on active service in Vietnam caused or contributed to his PTSD.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010, as in this case.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because PTSD is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for PTSD.  The Veteran contends that he experienced several in-service stressors while on active service in Vietnam which caused or contributed to his current PTSD.  The evidence does not support the Veteran's assertions.  It shows instead that, although the Veteran had active service in Vietnam, he does not experience any current disability due to PTSD.  For example, the Veteran's DD Form 214 clearly shows that he served in the Vietnam and his military occupational specialty (MOS) was crane shovel operator.  This form also shows that the Veteran was awarded the Vietnam Service Medal.  This form further shows that the Veteran's last duty assignment and major command prior to his separation from service was the 507th U.S. Army Engineering Company, U.S. Army Vietnam (USARV).  The Veteran's service treatment records show no complaints of or treatment for PTSD at any time during his active service, including while he was in Vietnam.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence does not support a finding that the Veteran currently experiences disability due to his claimed PTSD that is attributable to active service or any incident of service, to include any in-service stressor that he may have experienced while in Vietnam.  For example, on VA PTSD examination in September 2010, the Veteran denied any relevant complaints and reported experiencing no mental health symptoms within the previous year.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A 1971 private hospitalization for treatment of schizoid personality disorder and alcohol dependence was noted.  The Veteran reported serving in combat in Vietnam.  He had been married and divorced 4 times and had an adult son.  "The Veteran related that he is dating a few different women at this time.  The [Veteran] has 'a lot of lady friends.'"  He reported having several close friends.  A history of suicidal ideation in the 1970's following a divorce was noted.  He had been an illegal drug user but had been sober for several years.  

Mental status examination of the Veteran in September 2010 showed he was casually dressed, pronounced tremors of both arms, a shaky tone of voice, bland facie gestures, full orientation, unremarkable thought process and thought content, no delusions, no sleep impairment, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal ideation, good impulse control with episodes of violence, an ability to maintain minimum personal hygiene, no problems with activities of daily living, and normal memory.  The Veteran identified an in-service stressor as being in a dark bunker with 2 other soldiers and firing their weapons in the darkness "to see if something was coming.  By the time there was light there was no confirmation."  He identified another in-service stressor as occurring when he driving a water truck to get more water and feeling trapped between the inner and outer perimeter of his base when there was incoming enemy fire.  "The Veteran crawled under his truck and stayed put."  The VA examiner stated that PTSD symptoms were not present.  "The Veteran does not exhibit a diagnosis of PTSD."  The VA examiner concluded that the Veteran met the DSM-IV stressor criteria but only met criterion A for a diagnosis of PTSD and did not met criteria B, C, or D necessary for a diagnosis of PTSD.  This examiner stated:

The Veteran's history of failed marriages, difficulty with anger which is characterological in nature, the history of alcoholism, the history of inhalant use, etc. is specific to his personality disorder [not otherwise specified].   Some of the C criteria may resemble that of certain aspects of personality disorders.  The personality disorder that the Veteran exhibits is the explanation for similarities of such nature.

This examiner also concluded that the Veteran's mental disorder was not severe enough to interfere with occupational and social functioning.  The Axis I diagnosis was no diagnosis of PTSD.  The Axis II diagnosis was personality disorder not otherwise specified with narcissistic and anti-social personality traits.

The Board acknowledges the Veteran's lay statements submitted in support of this claim that he currently experiences PTSD which is related to active service.  As noted above, however, the Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  Thus, the Veteran's lay statements alone are insufficient to establish service connection for PTSD.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of PTSD at any time during the pendency of this appeal.  The VA examiner specifically concluded in September 2010 that the Veteran's mental health problems did not meet all of the diagnostic criteria for a diagnosis of PTSD.  There is no competent contrary opinion of record.  In summary, the Board finds that service connection for PTSD is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of PTSD have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD (depression and anger) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of PTSD after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to PTSD for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1966) and initial reported symptoms related to PTSD when he was examined for VA adjudication purposes in September 2010 (a 44-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including PD and multiple disabilities associated with PD, to include depression.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to PTSD.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

As noted elsewhere, the Veteran filed multiple service connection claims for a bilateral knee disability, a right wrist injury, a facial scar, an acquired psychiatric disability (which he characterized as a "nervous condition resulting in excessive use of alcohol and drugs"), a bilateral foot disability (which he characterized as "fungus of feet"), and for a respiratory disability (which he characterized as "pleurisy") in June 1975, several years after his service separation.  He did not claim service connection for PTSD or make any mention of any PTSD symptomatology.   He also did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim in December 2009.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no current disability due to PTSD.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to an initial compensable rating for diabetic retinopathy is denied.

Entitlement to an initial compensable rating prior to September 9, 2010, and an initial rating greater than 10 percent thereafter, for right side facial cranial nerve impairment is denied.

Entitlement to an initial compensable rating prior to September 9, 2010, and an initial rating greater than 10 percent thereafter, for left side facial cranial nerve impairment is denied.

Entitlement to an initial rating greater than 10 percent for cranial nerve impairment, to include speech and swallowing, is denied.

Entitlement to special monthly compensation (SMC) based on the need for aid & attendance/housebound status is denied.

Entitlement to an earlier effective date than February 17, 2011, for service connection for right lower extremity impairment due to Parkinson's disease is denied.

Entitlement to an earlier effective date than February 17, 2011, for service connection for left lower extremity impairment due to Parkinson's disease is denied.

Entitlement to an earlier effective date than February 17, 2011, for service connection for depression due to Parkinson's disease is denied.

Entitlement to an earlier effective date than February 17, 2011, for service connection for gastrointestinal impairment due to Parkinson's disease is denied.

Entitlement to an earlier effective date than February 17, 2011, for service connection for urinary impairment due to Parkinson's disease is denied.

Entitlement to an earlier effective date than February 17, 2011, for service connection for erectile dysfunction due to Parkinson's disease is denied.

Entitlement to an earlier effective date than February 17, 2011, for a 70 percent rating for right upper extremity impairment due to Parkinson's disease is denied.

Entitlement to an earlier effective date than February 17, 2011, for a 60 percent rating for left upper extremity impairment due to Parkinson's disease is denied.

Entitlement to an earlier effective date than February 17, 2011, for SMC based on the loss of use of a creative organ is denied.

Entitlement to an earlier effective date than February 17, 2011, for a grant of DEA benefits under Chapter 35 of Title 38, United States Code, is denied.

Because the Veteran's Notice of Disagreement received on April 26, 2013, was not timely filed, the claims for increased ratings for right upper extremity impairment due to PD, left upper extremity impairment due to PD, depression due to PD, left lower extremity impairment due to PD, right lower extremity impairment due to PD, and for gastrointestinal impairment due to PD are denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


